Citation Nr: 0603741	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-27 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for status post hernia 
repair, currently evaluated as 10 percent disabling. 


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had over 24 years of active duty service ending 
with his retirement in February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for the veteran's 
status post hernia repair and assigned a noncompensable 
rating, effective January 30, 2002.  A January 2004 rating 
decision increased the veteran's rating to 10 percent 
disabling, effective November 6, 2003.  In January 2005, the 
Board remanded this issue for another VA examination.
  
In January 2005, the Board also remanded the issue of 
entitlement to service connection for gastritis.  In a 
September 2005 rating decision, the RO granted service 
connection for gastroesophageal reflux disease with H pylori 
infection associated with gastritis.  As the RO granted the 
benefit sought, this issue is no longer before the Board. 


FINDING OF FACT

From January 30, 2002, the veteran's service connected status 
post hernia repair is recurrent, readily reducible and well 
supported by truss or belt. 


CONCLUSION OF LAW

The criteria for entitlement to a 10 percent rating (but no 
higher) for status post hernia repair from January 30, 2002, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.114, Diagnostic Code 7338 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in an October 2003 VCAA 
letter, the veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the October 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  An additional VCAA notice as sent to the 
veteran in July 2005 after the Board's remand.  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, in January 2002, the 
veteran claimed service connection for his hernia, which was 
granted by the AOJ in a July 2002 rating decision and 
assigned a noncompensable evaluation.  The veteran filed a 
notice of disagreement in April 2003 seeking an increased 
rating for his hernia.  In October 2003, a VCAA letter was 
issued.  The VCAA letter notified the veteran of what 
information and evidence is needed to substantiate his 
increased rating claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless in light of the 
favorable decision in July 2002 granting service connection 
for the veteran's hernia.  Further, the October 2003 VCAA 
notice specifically addressed the veteran's increased rating 
claim for his hernia and was provided to the veteran prior to 
the January 2004 rating decision that increased the status 
post hernia repair evaluation to 10 percent disabling.  
Moreover, the October 2003 notice was given prior to 
certification of the veteran's claim to the Board in August 
2004.  The contents of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and VA examinations.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4) 
(2005).  No additional pertinent evidence has been identified 
by the claimant.  

The veteran was afforded a VA examination in August 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his status post hernia repair warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected status post hernia repair has 
been rated by the RO under the provisions of 38 C.F.R. § 
4.114, Diagnostic Code 7338.  Under this code, a 
noncompensable rating is warranted where the inguinal hernia 
is small, reducible, or without true hernia protrusion.  A 10 
percent rating is warranted where the inguinal hernia is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent evaluation is warranted for a 
small hernia, which is postoperative and recurrent or 
unoperated irremediable, and not well supported by a truss, 
or not readily reducible.  A 60 percent evaluation is 
warranted for a large, postoperative, recurrent hernia that 
is not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.  Note: Add 10 
percent for bilateral involvement, providing the second 
hernia is compensable. 

As noted in the introduction, the RO initially assigned a 
noncompensable rating, effective from January 30, 2002, but 
by subsequent rating decision the RO assigned a 10 percent 
rating, effective from November 6, 2003.  The Board must 
therefore consider whether a compensable rating was warranted 
prior to November 6, 2003, and whether a rating in 10 percent 
was warranted from that date.

The veteran filed his claim for service connection for his 
hernia in January 2002.  A June 1988 service examination 
noted that the veteran had a repaired hernia, but there was 
no evidence of reoccurrence at that time.  The veteran's 
contemporaneous medical history noted that the veteran had a 
hernia operation in 1966 prior to entering service.  The 
veteran's October 1994 separation examination for retirement 
does not make any reference to the veteran's hernia.  
However, the veteran's contemporaneous medical history does 
refer to the 1966 hernia operation.  It does not appear that 
there are any other pertinent medical records for the time 
period prior to November 6, 2003. 

The RO assigned a 10 percent rating effective November 6, 
2003, based on the report of VA examination that date.  
Although the November 6, 2003, examination was not entirely 
clear, when it was viewed together with the results of 
subsequent VA examination in August 2003, the RO determined 
that there was sufficient evidence of a recurrent hernia to 
warrant a 10 percent rating.  With regard to the period prior 
to November 6, 2003, although there is no clear evidence of a 
recurrent hernia, the Board believes that there is at least a 
state of equipoise of the evidence as to this question.  
Accordingly, the Board finds that a 10 percent rating is 
warranted from January 30, 2002.  To this extent, the appeal 
is granted. 

However, the Board further finds that the preponderance of 
the evidence is against entitlement to a rating in excess of 
10 percent at any time covered by this appeal.  

The veteran was afforded a VA examination in November 2003.  
The examiner diagnosed the veteran with status post right 
inguinal hernia repair with recurrent right inguinal hernia, 
but no further information was given.  In January 2005, the 
Board remanded this issue for a new examination because the 
November 2003 examination was insufficient to evaluate the 
claim as the examiner did not indicate the size of the hernia 
or whether it was reducible or not.  On remand, the veteran 
was afforded a VA examination in August 2005.  The examiner 
diagnosed the veteran with postoperative, recurrent, readily 
reducible, and well-supported by truss or belt right inguinal 
hernia.  The examiner noted that there were no significant 
effects on the veteran's usual occupation or daily 
activities. 

The veteran's current diagnosis for his status post hernia 
repair mirrors the criteria for a 10 percent disability 
rating.  There is no objective medical finding that the 
veteran's hernia is not well supported by a truss, and the 
August 2005 VA examiner specifically found that the hernia 
was small and readily reducible.  Thus, based on the medical 
evidence of record, the Board finds that the veteran's status 
post hernia repair does not warrant a higher evaluation than 
10 percent under Diagnostic Code 7338.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  
Should the veteran's status post hernia repair increase in 
disability in the future, he may always put forth another 
claim for an increased rating. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Entitlement to a 10 percent rating (but no higher) is 
warranted effective from January 30, 2002.  To this extent, 
the appeal is granted. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


